Citation Nr: 0018216	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-06 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a nerve condition.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

3.  Entitlement to service connection for a disability of the 
legs.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for hypothermia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1965.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1997, 
from the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The Board notes that the veteran initially requested a 
hearing before the Board in Washington D.C.  A hearing was 
scheduled for July 18, 2000.  The veteran's representative 
has, however, informed the Board that the veteran will be 
unable to attend a central office hearing in Washington D.C. 
and would instead prefer to offer testimony at a travel board 
hearing in New Orleans, Louisiana.

Therefore, this claim is REMANDED to the RO for the 
following:

The RO should schedule the veteran for 
the next available travel board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




